       Case 1:20-cv-03342-AJN-SN Document 84 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BELINDA BAKER, STARBORNE
PRODUCTIONS LLC, and STARBREACHER
ENTERPRISES LLC,
                                                      Case No. 1:20-cv-03342-AJN-SN
                            Plaintiffs
                                                     NOTICE OF MOTION TO DISMISS
v.                                                   PLAINTIFFS’ AMENDED
                                                     COMPLAINT
BENSALZ PRODUCTIONS LLC, and EXCEL
SPORTS MANAGEMENT LLC,

                            Defendants



       PLEASE TAKE NOTICE that upon the Declaration of Mark H. Moore, sworn to June

26, 2020, and the exhibits annexed thereto and the accompanying Memorandum of Law of in

Support of Defendant Bensalz Productions LLC’s Motion to Dismiss Plaintiffs’ Amended

Complaint herein, Defendant Bensalz Productions LLC will move this Court for an order (1)

dismissing the Amended Complaint of Plaintiffs Belinda Baker, Starborne Productions LLC, and

Starbreacher Enterprises LLC pursuant to Fed. R. Civ. P. 12(b)(6), without leave to amend; and

(2) granting Bensalz Productions LLC such other relief as this Court deems appropriate.

       PLEASE TAKE FURTHER NOTICE that Moving Defendant requests oral argument.

                                            Respectfully submitted,


                                            ____________________________
                                            Mark H. Moore
                                            REAVIS PAGE JUMP LLP
                                            41 Madison Avenue, 41st Floor
                                            New York, NY 10010
                                            Phone: (212) 763-4100
                                            Fax: (212) 763-4141
                                            mmoore@rpjlaw.com
                                            Counsel for Defendant Bensalz Productions LLC


{01854219; 1}
